            Case 2:20-cv-02185-MMB Document 18 Filed 12/08/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   STEWART SMITH, FRED                                              CIVIL ACTION
   HEIDARPOUR, INDIVIDUALLY AND
   ON BEHALF OF ALL OTHERS                                          NO. 20-2185
   SIMILARLY SITUATED,

   v.

   VISION SOLAR LLC, and DOES 1–10


                                                           ORDER

          AND NOW, this 8th day of December, 2020, upon consideration of Vision Solar’s Motion

to Dismiss for Failure to State a Claim (ECF 14), as well as Plaintiffs’ Response (ECF 15) and

Vision Solar’s Reply (ECF 16) thereto, and for the reasons given in the accompanying

Memorandum, it is hereby ordered that Vision Solar’s motion is DENIED.



                                                            BY THIS COURT:

                                                            s/ Michael M. Baylson
                                                            ______________________________
                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge


O:\CIVIL 20\20-2185 Smith v Vision Solar\20cv2185 order re 2nd MTD 11242020.docx
